FILED
                            NOT FOR PUBLICATION                             NOV 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-56479

               Plaintiff - Appellee,             D.C. No. 3:08-cv-00997-IEG-RBB

  v.
                                                 MEMORANDUM *
SALLY DAWN COBB,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Irma E. Gonzalez, Chief Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Sally Dawn Cobb appeals pro se from the district court’s order granting the

government’s petition to enforce summonses against her in connection with an

investigation into income tax liabilities. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review for clear error, Fortney v. United States, 59 F.3d 117, 119 (9th

Cir. 1995), and we affirm.

      The district court did not commit clear error by granting the petition because

Cobb failed to rebut the government’s showing that the summonses were issued in

good faith. See id. at 119-20 (discussing the burden for rebutting the government’s

showing of good faith).

      Cobb’s contention that she is not subject to the Internal Revenue Code is

unpersuasive. See 26 U.S.C. § 7602(a)(2) (permitting government to summons any

“person”); United States v. Studley, 783 F.2d 934, 937 (9th Cir. 1986) (rejecting

the argument that a citizen is not subject to federal taxes).

      AFFIRMED.




                                            2                                 08-56479